— In a proceeding pursuant to CPLR article 78 to review certain determinations of the Board of Architectural Review and the Zoning Board of Appeals of the Village of Tuxedo Park denying an application for a building permit, the appeals are from (1) an order of the Supreme Court, Orange County (Green, J.), dated November 4, 1983, which ordered that a hearing be held on the petitioner’s petition, and (2) a judgment of the same court (Walsh, J.), dated November 20, 1984, which, after a hearing, set aside the determinations as arbitrary and capricious and ordered that the petitioner be issued a building permit.
Appeal from the order dismissed, without costs or disbursements. An order directing a judicial hearing to aid in the disposition of a motion is not appealable as of right (Bagdy v Progresso Foods Corp., 86 AD2d 589; Astuto v New York Univ. Med. Center, 97 AD2d 805). In any case, an order in a proceeding pursuant to CPLR article 78 is not appealable as of right (see, CPLR 5701 [b] [1]).
Judgment affirmed, without costs or disbursements, for reasons stated by Justice Walsh in his decision at Special Term. Niehoff, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.